Citation Nr: 0820917	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of a temporary total convalescent 
rating under 38 C.F.R. § 4.30 beyond May 31, 1997, resulting 
from right knee surgery (repair of quadriceps tendon re-
rupture) performed on April 14, 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which assigned a temporary 
total rating based on convalescence for right knee surgery 
from April 14, 1997, to May 31, 1997.  This matter was 
remanded in February 2005.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran was not shown to have severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) nor was there immobilization by cast, 
without surgery, of one major joint or more subsequent to May 
31, 1997, as a result of the April 14, 1997, surgery.


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating following the April 14, 1997, surgery 
beyond May 31, 1997, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to a temporary total convalescent rating prior to 
enactment of the VCAA.  The veteran's appeal stems from a May 
1999 rating decision which granted a temporary total rating, 
and a February 2000 rating decision which denied entitlement 
to an extension for the temporary total rating.  Thereafter, 
in February 2001 and February 2002, the veteran was issued 
VCAA letters.  Subsequent to the February 2005 Remand, the 
veteran was issued VCAA letters in September 2005 and January 
2007.  Collectively, the VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in February 2001 and 2002 
were not given prior to the first AOJ adjudication of the 
claim, the notices were provided prior to initial 
certification of the veteran's claim to the Board.  This 
matter was remanded in February 2005, and thereafter, the RO 
issued VCAA letters to the veteran in September 2005 and 
January 2007.  Collectively, the contents of these notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's medical records are on file from Darnell Army 
Hospital pertaining to the April 1997 right knee surgery.  
Per the February 2005 Remand, additional records were 
requested from Darnell Army Hospital pertaining to any 
follow-up treatment.  Per such request from VA, however, no 
records were found.  There is otherwise no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

38 C.F.R. § 4.30 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3), set forth below, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) 
or (3) of this section upon approval of the Adjudication 
Officer.

The evidence of record reflects that during service in 
January 1993, the veteran sustained a right quadriceps tendon 
rupture which had healed uneventfully.  On or about April 1, 
1997, the veteran was playing basketball and reinjured his 
right quadriceps tendon.  He sought treatment at Darnell Army 
Hospital, and a diagnosis of re-rupture of his right 
quadriceps tendon was rendered.  Thus, on April 14, 1997, he 
underwent operative intervention to repair his right 
quadriceps tendon re-rupture.  Upon completion of the 
surgery, his leg was placed into a long-leg splint.  On April 
23, 1997, the veteran sought follow-up treatment.  He was 
advised to continue wearing a cylinder cast for three more 
weeks.  On May 2, 1997, the veteran sought follow-up 
treatment.  He reported doing well.  The incision was healed 
and there was minimal tenderness.  The assessment was that he 
was "doing well."  The cast was removed, a range of motion 
brace was applied, and he was advised to begin range of 
motion.  He was to follow-up with treatment in three weeks.  
There are no medical records on file reflecting that he 
sought follow-up treatment at Darnell Army Hospital, and as 
noted hereinabove, no such records were located upon request 
by VA.  There are otherwise no records on file that reflect 
that he sought follow-up treatment at any other medical 
provider.

As detailed, the veteran was awarded a temporary total rating 
from April 14, 1997, to May 31, 1997, thus totaling 47 days.  
In his October 1999 notice of disagreement, the veteran 
requested an extension of his temporary total rating, 
claiming that he was immobilized with a brace until August 
1997.  At an October 1999 Board hearing pertaining to other 
issues on appeal, he testified that he was in an immobilized 
brace from April to August 1997.  

The veteran underwent a VA examination pertaining to the 
knees in December 1998.  While he reported that he underwent 
right knee surgery on April 14, 1997, he did not report any 
details pertaining to such surgery or his recovery.

The veteran is in receipt of a temporary total rating due to 
treatment for service-connected right knee surgery requiring 
convalescence pursuant to 38 C.F.R. § 4.30, effective April 
14, 1997, through May 31, 1997.  A 10 percent evaluation is 
in effect from August 1, 1996, and the 10 percent evaluation 
was reinstated effective June 1, 1997.  The issue of 
entitlement to a rating in excess of 10 percent is the 
subject of another Board decision.  The veteran has claimed 
an extension of a temporary total evaluation through August 
1997, as he claims that he was immobilized in a brace until 
that time.  Medical records, however, do not support such an 
assertion.  The medical records on file from Darnell Army 
Hospital reflect that post-surgery, his right knee was doing 
well and his cast was removed on May 2.  A range of motion 
brace was applied and he was instructed to begin range of 
motion.  Although he was instructed to return for follow-up 
treatment three weeks later, there are no medical records to 
show that he sought follow-up treatment.  

The evidence of record has not shown that the veteran 
sustained severe postoperative residuals such as incompletely 
healed surgical wounds, as the May 2, 1997 record reflects 
that the incision was healed and that he was doing well.  The 
evidence does not suggest any therapeutic immobilization of 
one major joint or more, as only a range of motion brace was 
applied and he was instructed to begin range of motion.  
There are otherwise no medical records to support his claim 
that the range of motion brace resulted in immobilization.  
It seems likely that if he was in fact immobilized due to the 
right knee surgery, that he would have likely sought follow-
up treatment in the months following surgery, specifically 
after May 2, 1997, and in June, July and August 1997.  Thus, 
as there are no objective findings of severe postoperative 
residuals or immobilization of one major joint or more, an 
extension beyond May 31, 1997, of a temporary total 
convalescent rating is not warranted.  


ORDER

Entitlement to an extension of a temporary total convalescent 
rating under 38 C.F.R. § 4.30 beyond May 31, 1997, resulting 
from right knee surgery (repair of quadriceps tendon re-
rupture) performed on April 14, 1997, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


